Citation Nr: 0911958	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of gunshot wounds.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for bilateral hearing loss, 
tinnitus, and a bilateral eye disorder.  The RO also declined 
to reopen a claim for service connection for a low back 
disability.  The RO issued a notice of the decision in July 
2004, and the Veteran timely filed a Notice of Disagreement 
(NOD) in March 2005.  The RO provided a Statement of the Case 
(SOC) in April 2005 and thereafter, in May 2005, the Veteran 
timely filed a substantive appeal.  

In the May 2005 Form 9, the Veteran elected a hearing at a 
local VA office before a Decision Review Officer (DRO).  That 
hearing was held and the transcript of the hearing is of 
record.  The RO subsequently provided a Supplemental 
Statement of the Case (SSOC) in December 2005, which reopened 
and denied the low back claim, and March 2006.

On appeal in June 2007, the Board reopened the claim of 
entitlement to service connection for a low back disorder and 
remanded the case for additional development, to include 
providing proper VCAA notice; obtaining additional service 
treatment records; and obtaining a VA orthopedic examination.  
In September 2008, the RO provided a SSOC.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the June 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The Board notes that the September 2008 examiner found 
residual symptoms and findings of the effects of the gunshot 
wound to the right buttock, to include a persisting right 
sciatic neuronitis.  The Board finds that this examination 
report raises an informal claim of an increased rating for 
service-connected residuals of gunshot wounds.  This issue is 
not developed for appellate consideration and is referred to 
the RO for appropriate action.   

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. The service treatment records (STRs) show no complaint or 
diagnosis of a low back disability; there is a current 
diagnosis of diffuse degenerative arthropathy, first 
documented decades after service; the preponderance of the 
evidence is against a finding that the Veteran's current low 
back disability is causally related to active  service and 
there is no competent evidence to show that his low back 
disability was caused or aggravated by his service-connected 
residuals of gunshot wounds.

3. There is no showing of an eye disorder of either eye, to 
include macular degeneration and cataracts, either during 
service or for decades thereafter and competent evidence 
fails to relate the Veteran's currently shown macular 
degeneration and cataracts to his military service or any 
event thereof. 


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
active service, nor may diffuse degenerative arthropathy be 
presumed to have been incurred therein; the Veteran's low 
back disability is not proximately due to or the result of 
service-connected residuals of gunshot wounds.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

2. Macular degeneration and cataracts were neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  For "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2004 letter from the RO and the June 2007 letter 
from the AMC satisfy the above mandates.  Both letters 
informed the Veteran about the type of evidence needed to 
support his claims for service connection.  The June 2007 
letter informed the Veteran about the type of evidence needed 
to support his claim for secondary service connection for a 
low back disability.  These letters clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The June 2007 letter specifically 
asked the Veteran to provide VA with any medical reports that 
he had.  The Board thus finds that the Veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in an 
August 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
June 2004 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the September 2008 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection is lacking.  See Sanders, 487 
F.3d at 887 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  The 
Board cannot conclude that the defect in timing of Dingess 
notice affected the essential fairness of the adjudication.  
Moreover, as the preponderance of the evidence is against the 
claims for service connection, any question as to a rating or 
effective date is moot.  The presumption of prejudice is 
therefore rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board finds that all necessary assistance has been 
provided to the Veteran.  At the outset, the Board comments 
that there is a gap in in-service medical documentation from 
1962 through 1969, a period of approximately seven years.  In 
its June 2007 Remand Order, the Board directed the AMC to 
contact NPRC to determine if additional service treatment 
records were available.  The Board notes that additional 
records were obtained.  However, the only STRs received were 
for the years 1971-1974.  No treatment records were received 
for the years 1962 to 1969.  In light of this, the Board 
recognizes that it should employ a "heightened duty" to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  

The Board comments, however, that this special duty does not 
require it to engage in any "burden-shifting" analysis with 
respect to the Veteran's claim.  Cromer v. Nicholson, 455 
F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse 
presumption attaches to service connection claim against the 
government when veteran's STRs are destroyed in a fire).  VA 
informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  There is no indication of 
any additional evidence relevant to this claim that is 
available and has not been obtained.

Further regarding the duty to assist, the Veteran received 
several VA examinations.  The September 2008 evaluation 
included opinions addressing the direct and secondary service 
connection questions relating to the Veteran's low back 
disability.  Moreover, an examination is not necessary with 
respect to the eye claim.  Indeed, given the absence of in-
service complaints, or documented treatment for many years 
following discharge, the evidence does not tend to suggest 
that a current eye disorder may be related to active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v.  
Nicholson, 20 Vet. App. 79, 81 (2006).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309. 

b.  Presumptive Service Connection

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  Macular 
degeneration is not a disease for which service connection is 
presumed based on exposure to herbicides, see 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§3.307, 3.309(e), 3.313 (2008).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Here, the veteran does not allege or otherwise produce 
evidence indicating that any inservice exposure to one or 
more herbicides led to the onset of his macular degeneration.


c. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).


d. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Low Back

The Veteran contends that he has a low back disability that 
began during or as the result of active service.  In the 
alternative, he asserts that the disability is secondary to 
his service-connected residuals of gunshot wounds.

Service treatment records show no complaint, treatment, or 
diagnosis of a back disorder.  Moreover, the September 1954, 
February 1955, and February 1973 in-service examination 
reports show a normal clinical evaluation of the spine.  The 
accompanying Reports of Medical History do not indicate 
indicate any complaints of back pain.

Upon VA examination in November 1977, the Veteran complained 
of "back problems" since 1958.  He indicated that the onset 
of back pain had been gradual.  The Veteran stated that his 
back "first really bothered him" in Germany during cold 
weather, and that he was told to use heat.  He also stated 
that after returning to Ft. Hood he was hospitalized and 
given cortisone injections.  Examination revealed tenderness 
at the lumbosacral spine, with mechanical pain in the back at 
straight leg raising. 

VA treatment records from April 1999 to March 2004 show no 
complaint, treatment, or diagnosis of a back disorder.

Upon VA examination in September 2005, the Veteran stated 
that he might have injured his spine in 1960 or 1961 but 
could not remember if he was evaluated at that time.  He 
reported pain in his low back that radiated to his legs.  
Examination revealed forward flexion to 45 degrees without 
pain.  X-rays revealed mildly narrowed lumbar disc spaces, 
except L5-S1, and osteoarthritic changes in the facet joints 
at the lower three lumbar levels.  The impression was 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  The physician's assistant reviewed 
the claims file and determined that, regarding the etiology 
of the low back disorder, "I cannot resolve this issue 
without resorting to mere speculation."

A February 2006 letter from the Veteran's ex-wife indicates 
that the Veteran had persistent back pain after his 1955 
injury until his retirement, but that he learned to "just 
live with it."

Upon VA examination in September 2008, the Veteran complained 
of constant mechanical low back pain that waxed and waned 
depending on his activity level.  He indicated that the onset 
had been gradual over many years.  Following objective 
examination, he was diagnosed with diffuse degenerative 
arthropathy of the lumbosacral spine, without radiculopathy, 
of chronic nature.  The examiner found that there was no 
identifiable specific traumatic injury, nor any identifiable 
relationship to the service-connected gunshot wounds.  
Specifically, he noted that neither the bullet wounds, nor 
the track of the bullet, involved or affected the lumbosacral 
spine.  Furthermore, he noted that the bone involved was the 
ischium at the sciatic notch, which is several inches distal 
and to the right of the lumbosacral spine.  The examiner 
determined that "the nature of the condition, as per the 
findings in the record, the history as provided by the 
veteran, the radiographic findings, and the current physical 
examination are consistent with the effects of aging and wear 
and tear."  The examiner found it significant that the 1977 
X-rays were normal.  He opined that "it is less likely than 
not" that the Veteran's low back disability is related to 
service, and that there was no evidence to suggest that it 
was aggravated or caused by the gunshot wounds.

Bilateral Eye Disorder

The September 1954, February 1955, and February 1973 
examination reports show a normal clinical evaluation of the 
eyes.  Distant vision was 20/20 in each eye.  The 
accompanying Reports of Medical History indicate that the 
Veteran wore glasses.

STRs show no complaint, treatment, or diagnosis of an eye 
disorder.

Following separation from active service, a December 2000 VA 
treatment record indicates diagnoses of status post fungal 
keratitis in the right eye and choroidal nevus in the right 
eye.  

A December 2001 VA treatment record indicates that the 
Veteran's condition was stable.  The examiner noted that 
visual acuity in the Veteran's left eye was slowly 
decreasing. 

A December 2002 VA treatment record indicates that the 
choroid nevus was stable.  The Veteran had cataracts of both 
eyes, which the examiner noted were "not visually 
significant."  

A January 2003 VA treatment record indicates that the Veteran 
had age-related macular degeneration and early cataracts of 
both eyes.

During his July 2005 hearing, the veteran stated that his 
eyes "don't work like they used to."  He reported that he 
began wearing glasses in 1957, and that his eyesight 
deteriorated during service.  He testified that he did not 
experience any eye trauma while on active duty.

b. Discussion

Low Back Disorder

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of lumbar spine arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  

The Board determines that the evidence preponderates against 
the Veteran's claim of entitlement to service connection for 
a low back disability.  As explained above, the Veteran 
currently is service-connected for residuals of gunshot 
wounds and has a current diagnosis of diffuse degenerative 
arthropathy.  The Veteran is seeking service connection for 
his low back disability based upon a link to service or, in 
the alternative, as secondary to his service-connected 
residuals of gunshot wounds.  However, the record does not 
contain any medical evidence that causally relates his low 
back disability to service or to a service-connected 
disability.  

There is no evidence any low back disability, to include 
degenerative joint or disc disease, until 2004, or 
approximately 30 years post-service.  In this regard, the gap 
in time of between the in-service gunshot wounds and the 
first post-service medical evidence of a diagnosis of a 
disability of the low back is, in itself, significant and it 
weighs against the appellant's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's low back pain is found to 
be capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, the available in-
service examinations showed normal findings.  Moreover, as 
noted abovem the post-service record fails to demonstrate any 
treatment for several years after separation from active 
service.  In light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
treatment is found to be more probative than the Veteran's 
competent statements.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  

Moreover, no medical evidence of record causally relates a 
current low back disability to active service.  In fact, a VA 
examiner in September 2008 VA concluded that the Veteran's 
low back disability is not related to either active service 
or residuals of the gunshot wounds.  Instead, the examiner 
attributed this condition to the Veteran's age.  A detailed 
rational was provided with citation to the clinical record, 
and the opinion was provided following a review of the record 
and after an objective evaluation.  For these reasons, the 
opinion is found to be highly probative.  Moreover, no other 
competent medical evidence refutes that opinion.  Indeed, a 
September 2004 VA examiner declined to address etiology, 
finding that any opinion he offered would be speculative.  
Thus, there is a competent negative opinion of record, with 
no competing favorable opinion.  Moreover, to the extent the 
Veteran has commented on the etiology of his low back 
disorder, this is a complex medical question which is is not 
qualified to address.  See Jandreau, supra.

In view of the foregoing, there is no support for a grant of 
service connection for a low back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Bilateral Eye Disorder

As noted previously, STRs do not indicate complaints or 
treatment referable to a bilateral eye disorder.  Indeed, the 
Army examinations of record found the Veteran's eyes to be 
normal.  There is no evidence of macular degeneration or 
cataracts until approximately 2003.  Again, the gap in time 
of between the in-service gunshot wounds and the first post-
service medical evidence of a diagnosis of a disability of 
the low back is, in itself, significant and it weighs against 
the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

As noted earlier, the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Here, 
the Veteran's vision complaints are found to be capable of 
lay observation and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Again, the available in-service examinations 
showed normal findings.  Moreover, as noted abovem the post-
service record fails to demonstrate any treatment for several 
years after separation from active service.  In light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented treatment is 
found to be more probative than the Veteran's competent 
statements.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the veteran's 
own statements.  

Moreover, no competent evidence of record causally relates 
any current eye disability to active service.  To the 
contrary, VA clinicians have specifically attributed the 
Veteran's macular degeneration to aging.  Moreover, although 
the Veteran is presumed to have been exposed to one or more 
herbicides in service, macular degeneration is not a disease 
entity for which there exists a presumption of service 
connection based on herbicide exposure, nor does the Veteran 
present competent medical evidence linking that disorder to 
any herbicide exposure in service, per Combee, supra.  

The Veteran's own personal opinions as to the diagnosis and 
etiology of a bilateral eye disorder are not competent 
evidence.  That is, the Veteran, as a lay person untrained in 
the field of medical diagnostics and etiologies, is 
incompetent to offer an opinion that requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In view of the foregoing, there is no support for a grant of 
service connection for a bilateral eye disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral eye disorder is denied.


REMAND

The Board determines that additional development of the 
record must occur in order to fully and fairly adjudicate the 
Veteran's claims, for the reasons discussed below.  



 
For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.










The Veteran's DD-214 shows that his primary MOS was FA Cannon 
Sr Sgt.  His decorations included the Vietnam Service Medal, 
Vietnam Campaign Medal and Expert (Rifle) Badge, but there is 
no indication that he was awarded any medals or decorations 
evincing combat duty.  A March 1956 treatment record 
indicates that the Veteran was assigned to the 66th Armd 
Field Arty Bn.  Subsequent to service, the veteran worked as 
a construction supervisor.

STRs reflect that the veteran received a normal clinical 
evaluation of the ears in his September 1954 pre-induction 
and February 1955 reenlistment examinations.  He also had 
normal hearing with a score of 15/15 in both ears (whispered 
and spoken voice).  15/15 is normal.  Smith v. Derwinski, 2 
Vet. App. 137 (1992).  

The Veteran also received a normal clinical evaluation of the 
ears in a February 1973 annual examination.  

Upon VA examination in September 2005, the Veteran reported a 
gradual decrease in hearing since 1959 and stated that the 
hearing loss began when he was assigned to an artillery unit.  
He related that he failed a hearing test as part of a 
physical to qualify for helicopter pilot training.  The 
Veteran reported constant bilateral tinnitus and stated that 
the tinnitus also began in 1959.  He related that from 1963 
until his retirement in 1974, his positions were primarily 
administrative.  He denied any significant civilian 
occupational noise exposure but reported recreational noise 
exposure from hunting.  Audiometric testing confirmed hearing 
loss disability for VA compensation purposes under 38 C.F.R. 
§ 3.385.  The examiner determined that the Veteran's hearing 
loss and tinnitus are "less likely as not" related to 
military noise exposure.  She explained that the service 
treatment records contained no reports of hearing loss or 
tinnitus; the 1973 physical indicated normal hearing; and the 
Veteran did not claim hearing loss or tinnitus in his 
original 1977 disability claim.  However, the examiner noted 
that the STRs contained "very few records dated later than 
1956."

The Veteran has testified that during service, he had loud 
noise exposure from operating 105mm Howitzers while stationed 
in Germany.  He further testified that he was "a gunner and 
a Chief Section on a [] 105 Howitzer" and that he was 
"around that type of environment for ten years or more."  
See Hearing Transcript at 12.  The Veteran also testified 
that in late 1962 or early 1963 he applied to be a helicopter 
pilot but was turned down because he was "tone deaf."  See 
Hearing Transcript at 13.  The Board notes that while the 
RO/AMC made multiple attempts to obtain the Veteran's missing 
service treatment records, service personnel records were 
never requested.  VA must secure all relevant personnel 
records.  38 C.F.R. 
§ 3.159(c)(1)(2) (2008).

Accordingly, the case is remanded for the following action:

1.	The AMC/RO should request all service 
personnel records for the Veteran his 
entire period of active service from 
October 1954 to December 1974.

2.	If, and only if, service personnel records 
are obtained,  schedule the Veteran for a 
VA audiological examination for the 
purposes of determining the likely etiology 
of any hearing loss.  Following a review of 
the relevant evidence in the claims file 
and any tests that are deemed necessary, 
the examiner is asked to provide an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater probability) that any 
hearing loss that is currently present 
began during or is causally linked to any 
period of service, to include loud noise 
exposure as a Howitzer operator?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; less 
likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
indicate that the claims file was 
reviewed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

3.	After the development requested above has 
been completed to the extent possible, 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


